Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is corrected notice of allowance in response to the amendment filed on 03/16/2022.
Claims 1, 8-9, 11-15 and 17-20 are amended by the Applicants.
Claims 1, 9-11 and 17-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Keith Jenkins [Reg. No. 46,303] on 04/12/2022. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please cancel 2-8, 12-16 and amend claims 1, 9, 11 and 17 as follows.
1. 		(Currently amended) A systematic audio-visual and audio-visual control system design tool executable on at least one computing device having a processor and memory comprising: 
a. 	a database, in communication with said at least one computing device, storing images, descriptions, specifications, and connectivity data for a plurality of audio- visual and audio-visual control products; 
b. 	a user interface for interactively obtaining data from said database and from a plurality of user-selectable venue templates; and 
c. 	a computer program operable to determine from said interactively obtained product data and from a user-selected venue template from said plurality of user-selectable venue templates, a design for an audio-visual and audio-visual control installation;
d. 	wherein said computer program comprises a plurality of computer programs is operable to produce:  
i. a user-editable audio-visual connectivity line schematic responsive to said obtained data;  
ii. a ceiling speaker layout responsive to said obtained data;
iii. a bill of materials responsive to said obtained data;
iv. a cable schedule responsive to said obtained data;2Appl. No. 16/679,163 Response to Office Action Mailed 12/16/2021
v. a rack layout responsive to said obtained data;
e.	wherein said user interface presents said product data within a plurality of categories, wherein said plurality of categories comprises video equipment, audio equipment, and audio-visual control equipment.

2-8. (Cancelled)

9. (Currently amended) 	The tool of claim 1[[8]], wherein said user interface receives: a. an indication that project creation has been initiated by a user, b. a selection of a template from a plurality of user-selectable said templates corresponding to a respective plurality of types of venues for audio-visual and audio-visual control installations; c. user responses to questions regarding top-level installation specifications; d. a user-selected category of products from said plurality of categories; e. user responses to questions regarding said selected product category; and f. a user-selected product from said selected product category.

11. (Currently amended) 	A systematic audio-visual and audio-visual control system design tool, executable on a plurality of computing devices each having a processor and memory, comprising: 3Appl. No. 16/679,163 Response to Office Action Mailed 12/16/2021 
a. 	a database, in communication with at least one computing device of said plurality of computing devices, storing images, descriptions, specifications, and connectivity data for a plurality of audio-visual and audio-visual control products; 
b. 	a user interface for interactively obtaining product data from said database and to select a venue template from a plurality of user-selectable venue templates; and 
c. 	a plurality of computer programs operable to determine from said interactively obtained product data and from said user-selected venue template, a design for an audio-visual and audio-visual control installation, including a user-editable audio-visual connectivity line schematic responsive to said obtained data;
d. 	wherein a computer program of said plurality of computer programs is operable, responsive to said user-selected venue template and said interactively obtained product data, to produce: 
i. a ceiling speaker layout responsive to said obtained data;
ii. a bill of materials responsive to said interactively obtained product data;
iii. a cable schedule responsive to said interactively obtained product data and said selected venue template;
iv. a rack layout responsive to said 4Appl. No. 16/679,163 Response to Office Action Mailed 12/16/2021 interactively obtained product data;
e. 	wherein said user interface presents data within a plurality of categories, wherein said plurality of categories comprises video equipment, audio equipment, and audio-visual control equipment.

12-16. (Cancelled)

17. (Currently amended) 	The tool of claim 11[[16]], wherein said user interface receives: a. an indication that project creation has been initiated by a user, b. a selection of a template from a plurality of user-selectable said templates corresponding to a respective plurality of types of venues for audio-visual and audio-visual control installations; c. user responses to questions regarding top-level installation specifications; d. a user-selected category of products from said plurality of categories; e. user responses to questions regarding said selected product category; and f. a selection of said product from said selected product category.
--END--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of a system and method to develop computer-based SAAS (Software as a Service) tool for audio-visual and audio-visual control system designs by creating a bill of materials, automated user-editable audio-visual connectivity line schematics, rack layouts, cable schedules, and ceiling speaker layouts. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps  “…a user interface for interactively obtaining data from said database and from a plurality of user-selectable venue templates; and c. a computer program operable to determine from said interactively obtained product data and from a user-selected venue template from said plurality of user-selectable venue templates, a design for an audio-visual and audio-visual control installation; d. wherein said computer program comprises a plurality of computer programs is operable to produce: i. a user-editable audio-visual connectivity line schematic responsive to said obtained data; ii. a ceiling speaker layout responsive to said obtained data; iii. a bill of materials responsive to said obtained data; iv. a cable schedule responsive to said obtained data;2Appl. No. 16/679,163  Response to Office Action Mailed 12/16/2021v. a rack layout responsive to said obtained data; e. wherein said user interface presents said product data within a plurality of categories, wherein said plurality of categories comprises video equipment, audio equipment, and audio-visual control equipment” as recited in claim 1, “…a user interface for interactively obtaining product data from said database and to select a venue template from a plurality of user-selectable venue templates; and c. a plurality of computer programs operable to determine from said interactively obtained product data and from said user-selected venue template, a design for an audio-visual and audio-visual control installation, including a user-editable audio-visual connectivity line schematic responsive to said obtained data; d. wherein a computer program of said plurality of computer programs is operable, responsive to said user-selected venue template and said interactively obtained product data, to produce: i. a ceiling speaker layout responsive to said obtained data; ii. a bill of materials responsive to said interactively obtained product data; iii. a cable schedule responsive to said interactively obtained product data and said selected venue template; iv. a rack layout responsive to said 4Appl. No. 16/679,163 Response to Office Action Mailed 12/16/2021 interactively obtained product data; e. wherein said user interface presents data within a plurality of categories, wherein said plurality of categories comprises video equipment, audio equipment, and audio-visual control equipment” as recited in claim 11, “…a user interface for interactively obtaining data from said database and for selecting a 5Appl. No. 16/679,163 Response to Office Action Mailed 12/16/2021 venue template from a plurality of venue templates; and c. a plurality of computer programs operable to determine from said obtained data and said selected venue template a design for an audio-visual and control installation; d. wherein a computer program of said plurality of computer programs is operable to produce: i. a user-editable audio-visual connectivity line schematic responsive to said obtained data; and ii. a ceiling speaker layout responsive to said obtained data; iii. a bill of materials responsive to said obtained data; iv. a cable schedule responsive to said obtained data; and v. a rack layout responsive to said obtained data; e. wherein said user interface presents data within a plurality of categories, wherein said plurality of categories comprises video equipment, audio equipment, and audio-visual control equipment” as recited in claim 19.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Han, Dae-Man, and Jae-Hyun Lim. "Design and implementation of smart home energy management systems based on zigbee."
Leveson, Nancy G., et al. "Requirements specification for process-control systems."
Li, Qing, and Caroline Yao. “Real-time concepts for embedded systems.” 
The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193